Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gammerler (US20040207149A1).
Regarding claim 1, Gammerler disclose a strapping machine (paragraph 0003) comprising: 
a machine framework (fig.1); 
a feed device (fig.1: (10)) configured to move an article in a conveying direction (paragraph 0016); 

the machine table comprising an ejecting device configured to receive the article from the feed device and to move the article in either the conveying direction or a second direction transverse to the conveying direction (paragraph 0020); 
a strapping device (fig.1: (40)) configured to strap the article on the machine table (paragraph 0017); 
a first removal device adjacent the machine table and configured to receive the article from the ejecting device when the ejecting device moves the article in the conveying direction (paragraphs 0023 and 0024: conveying devices to convoy the stack along the straight convoying path to the dispensing device) ; and 
a second removal device (figs.1 and 2: (32)) adjacent the machine table and configured to receive the article from the ejecting device when the ejecting device moves the article in the second direction (paragraph 0025).  

Regarding claim 2, Gammerler disclose wherein the second direction is perpendicular to the conveying direction (paragraph 0025).  

Regarding claim 3, Gammerler disclose wherein the ejecting device is integrated in the machine table (see figs. 1 and 2).  

Regarding claim 5, Gammerler disclose wherein the strapping device is a longitudinal strapping device (paragraph 0023).  
Regarding claim 10, Gammerler disclose a method of operating a strapping machine ((paragraph 0003), the method comprising: 
moving, via a feed device (fig.1: (10)), an article in a conveying direction onto a machine table (fig.2: (24)) (paragraph 0016-0018);  
if the article on the machine table is not defective, moving, via an ejecting device of the machine table, the article in the conveying direction to a first removal device (paragraphs 0023 and 0024: conveying devices to convoy the stack along the straight convoying path to the dispensing device) (paragraph 0020); 
if the article on the machine table is defective, moving, via the ejecting device of the machine table, the article in a second direction transverse to the conveying direction to a second removal device (figs.1 and 2: (32)) (paragraph 0025); and 
strapping the article via a strapping device (fig.1: (40)) if the article is not defective (paragraph 0017).  

Regarding claim 11, Gammerler disclose wherein the second direction is perpendicular to the conveying direction (paragraph 0025).  


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huber (DE102013106187A1).
a strapping machine (paragraph 31) comprising: 
a machine framework (fig.2); 

a machine table (figs.2-3: (12)) adjacent the feed device and supported by the machine framework, 
the machine table comprising an ejecting device (figs.2-3: (40)) configured to receive the article from the feed device and to move the article in either the conveying direction or a second direction transverse to the conveying direction (paragraphs 447-455); 
a strapping device (figs.1-2: (24)) configured to strap the article on the machine table (paragraph 402); 
a first removal device (fig.3: see the arrow direction next to element (40)) adjacent the machine table and configured to receive the article from the ejecting device when the ejecting device moves the article in the conveying direction (paragraphs 592-595) ; and 
a second removal device (fig.3: (30)) adjacent the machine table and configured to receive the article from the ejecting device when the ejecting device moves the article in the second direction (paragraph 00631).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gammerler (US20040207149A1) in view of Kuhn (US20180257872A1).
Regarding claims 4 and 6-9, Gammerler does not disclose the limitations of claims 4 and 6-9;
Gammerler disclose conveyers;
Kuhn disclose a convoying device for convoying goods from first location to second location (paragraph 0002), comprising:
an ejecting device (fig.13: (906)) comprises a ball- grid conveyor belt that forms a surface of a machine table (paragraphs 0108-0109 and 0122-0113);  
a removal devices comprises a roller conveyor (paragraph 0065 and fig.7: the element (404) can be a roller device).;  
a ball-grid conveyor belt (fig.13: (912)) (paragraph 912);  
a feed device comprises a conveyor belt (fig.7: (402)) (paragraph 0065);  

the prior art of Gammerler disclose convoying device for convoying goods from first location to second location;
the prior art of Kuhn disclose convoying device for convoying goods from first location to second location;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conveyers of the apparatus of Gammerler to be wherein the ejecting device comprises a ball- grid conveyor belt that forms the surface of the machine table; wherein at least one of the first and second removal devices comprises a roller conveyor; wherein the second removal device comprises a ball-grid conveyor belt; wherein the second removal device further comprises a roller conveyor; and wherein the feed device comprises a conveyor belt as taught by Kuhn, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 12, Kuhn teaches further comprising moving, via the second removal device (fig.13: (908)), the article in the conveying direction (paragraph 0112).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753